Examiner’s Comments
1.	This office action is in response to the election received on 11/15/2021.
	Claims 1-20 are pending.

 Election/Restrictions
2.	Claims 1-20 are allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 9/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/17/2021 is withdrawn.  Claims 9-20, directed to an adapter assembly no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
 Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
3.	The disclosure is objected to because of the following informalities:
The specification contains multiple “gage” which is --gauge-- misspelled.  


 EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application claims have been amended as follows: 
In claim 1, line 1, “strain gage”; lines 6-7 “strain gages” ; Claim 2, lines 1-  2 “strain gages”; In claim 3, line 1, “strain gage”; Claim 9, lines 5, 8 and 10, “strain gage”; Claim 11, line 1, “strain gage” and line 2, “strain gages”; Claim 15, lines 1 and 2, “strain gages” are changed to -- strain gauge-- and -- strain gauges--, respectively.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:  
 The combination of the structural elements recited in claims 1 and 9 is what make the claimed subject matter allowable over the prior arts of record.
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a strain gauge assembly a 
With respect to claim 9, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious an adapter and a strain gage assembly disposed within the distal portion, the strain gage assembly including a housing, an anchor secured to the housing, and a support disposed about the housing and in engagement with the anchor, the housing defining a longitudinal passage; and a trocar assembly received within the housing of the strain gage assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
1/11/2022